Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 1 of 9




    COMPOSITE
      EXHIBIT 5
  (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 2 of 9


                                                                     Page 1


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


                       CASE NO. 15-CV-07433-RWS


      ------------------------------------------x
      VIRGINIA L. GIUFFRE,


                                    Plaintiff,
      v.
      GHISLAINE MAXWELL,
                                    Defendant.


      -------------------------------------------x


                                    June 21, 2016
                                    9:17 a.m.


                       C O N F I D E N T I A L
            Deposition of JOSEPH RECAREY, pursuant
            to notice, taken by Plaintiff, at the
            offices of Boies Schiller & Flexner, 401
            Las Olas Boulevard, Fort Lauderdale, Florida,
            before Kelli Ann Willis, a Registered
            Professional Reporter, Certified Realtime
            Reporter and Notary Public within and
            for the State of Florida.
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 3 of 9


                                                                     Page 29
 1                    JOSEPH RECAREY - CONFIDENTIAL
 2    Ghislane Maxwell?
 3          A.    I wanted to speak with everyone related to
 4    this home, including Ms. Maxwell.           My contact was
 5    through Gus, Attorney Gus Fronstin, at the time, who
 6    initially had told me that he would make everyone
 7    available for an interview.          And subsequent
 8    conversations later, no one was available for
 9    interview and everybody had an attorney, and I was
10    not going to be able to speak with them.
11          Q.    Okay.    During your investigation, what did
12    you learn in terms of Ghislane Maxwell's
13    involvement, if any?
14                MR. PAGLIUCA:      Object to form and
15          foundation.
16                THE WITNESS:      Ms. Maxwell, during her
17          research, was found to be Epstein's long-time
18          friend.    During the interviews, Ms. Maxwell was
19          involved in seeking girls to perform massages
20          and work at Epstein's home.
21                MR. PAGLIUCA:      Object to form and
22          foundation.
23    BY MR. EDWARDS:
24          Q.    Did you interview -- how many girls did
25    you interview that were sought to give or that
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 4 of 9


                                                                     Page 30
 1                    JOSEPH RECAREY - CONFIDENTIAL
 2    actually gave massages at Epstein's home?
 3                MR. PAGLIUCA:      Object to form and
 4          foundation.
 5    BY MR. EDWARDS:
 6          Q.    Approximately.
 7                MR. PAGLIUCA:      Same objection.
 8                THE WITNESS:      I would say approximately
 9          30; 30, 33.
10    BY MR. EDWARDS:
11          Q.    And of the 30, 33 or so girls, how many
12    had massage experience?
13                MR. PAGLIUCA:      Object to form and
14          foundation.
15                THE WITNESS:      I believe two of them may
16          have been -- two of them.
17    BY MR. EDWARDS:
18          Q.    Okay.    And as we go through this report,
19    you may remember the names?
20          A.    Correct.     Let me correct myself.         I
21    believe only one had.
22          Q.    And was that -- was that one of similar
23    age to the other girls?
24                MR. PAGLIUCA:      Object to form and
25          foundation.
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 5 of 9
                              Confidential

                                                                     Page 1

                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

                        CASE NO. 15-CV-07433-RWS



     ------------------------------------------x

     VIRGINIA L. GIUFFRE,



                                       Plaintiff,

     v.

     GHISLAINE MAXWELL,

                                       Defendant.



     -------------------------------------------x



                                       June 3, 2016
                                       9:07 a.m.


                        C O N F I D E N T I A L

            Deposition of DAVID RODGERS, pursuant
            to notice, taken by Plaintiff, at the
            offices of Boies Schiller & Flexner, 401
            Las Olas Boulevard, Fort Lauderdale, Florida,
            before Kelli Ann Willis, a Registered
            Professional Reporter, Certified Realtime
            Reporter and Notary Public within and
            for the State of Florida.
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 6 of 9
                              Confidential

                                                                     Page 18
1                                DAVID RODGERS

2    flyer person, then you would reduce it to an

3    initial?

4                 MR. PAGLIUCA:       Object to form and

5          foundation.

6                 MR. REINHART:       You can answer the

7          question.

8                 You can answer the question, if you can

9          answer the question.          You are allowed to answer

10         the question, if you understand the question.

11   BY MR. EDWARDS:

12         Q.     I'm trying to understand your testimony.

13                Is it, if you came to know that person --

14         A.     Uh-huh.

15         Q.     -- as a frequent flyer passenger, you

16   would begin to reduce that person's name to an

17   initial at some point?

18                MR. PAGLIUCA:       Same objection.

19                THE WITNESS:       Well, we don't really have a

20         frequent flyer program that we do, so to speak.

21         A lot of times I would do it because if you

22         would write out everybody's name there is not

23         enough space, you know, to get everybody's name

24         in that little square there.

25
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 7 of 9
                              Confidential

                                                                     Page 34
1                                DAVID RODGERS

2          Q.     -- is that right?

3                 And is that -- is Ghislaine Maxwell

4    somebody that through the years 1995 through 2013

5    was somebody who flew very frequently?

6          A.     What were the years again?

7          Q.     The years of this book, 1995 --

8          A.     I wouldn't say through 2013.             But, yes,

9    '95 through 2000 sometime.            Probably, I would have

10   to go back and -- well, you can see in there.

11         Q.     We will get to it.

12         A.     There will be a point where you don't see

13   her much.     But to say it went through 2013 would not

14   be accurate.

15         Q.     Let's do it this way:          The person that you

16   have reflected on numerous notations --

17         A.     Yes.

18         Q.     -- through here as GM --

19         A.     Yes.

20         Q.     -- just by the initials, are we able to

21   safely know that that is Ghislaine Maxwell?

22         A.     Yes.

23                MR. PAGLIUCA:       Object to form and

24         foundation.

25                MR. EDWARDS:       Court reporter, did you get
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 8 of 9
                              Confidential

                                                                     Page 35
1                                 DAVID RODGERS

2          the answer?

3                 THE REPORTER:        Yes.    The answer came

4          before the objection.

5    BY MR. EDWARDS:

6          Q.     So on the next flight, the next day, from

7    Palm Beach to SAF.         Is SAF Santa Fe?

8          A.     Yes.

9          Q.     And it indicates JE and GM.

10                Are we able to then know that those

11   passengers on that flight were Jeffrey Epstein and

12   Ghislaine Maxwell?

13         A.     Yes.

14                MR. PAGLIUCA:        Object to form and

15         foundation.

16   BY MR. EDWARDS:

17         Q.     And where would you land at SAF?               Is that

18   an airport?

19         A.     It is an airport.

20         Q.     Is it a private airport?

21         A.     No.    It's -- airlines go in there.

22         Q.     Did Jeffrey Epstein also have a landing

23   strip at his property in New Mexico?

24         A.     He did at one time.

25         Q.     What would that -- do you remember what
Case 1:15-cv-07433-LAP Document 1219-25 Filed 07/15/21 Page 9 of 9
                              Confidential

                                                                     Page 36
1                                DAVID RODGERS

2    that code would be?

3          A.     I don't believe there was a code.

4          Q.     All right.      Were there times that you

5    landed either the Gulfstream or the Boeing --

6          A.     No.

7          Q.     No.

8                 MR. REINHART:       Let him finish the question

9          before you answer.

10                THE WITNESS:       Oh, I'm sorry.

11   BY MR. EDWARDS:

12         Q.     Sure.     We are doing fine so far.           But the

13   court reporter is taking down all of our questions

14   and all of our answers.          We are communicating well.

15         A.     Okay.

16         Q.     But when I go to read this back, we may

17   not get that.

18         A.     Okay.     Go ahead.

19         Q.     So were there times where you landed one

20   of Jeffrey Epstein's planes on his private landing

21   strip at the New Mexico property?

22         A.     Yes.    But not the Gulfstream and not the

23   Boeing.

24         Q.     What plane did you land on his property?

25         A.     The Cessna 421.        And probably a
